ON MOTION TO DISMISS.
ESTOPINAL, J.
For the reasons assigned in the case of *251Tbomas H. Heals vs. George Untereiner, decided this day, the motion to dismiss is denied.
A defendant in a rule to tax costs may not be permitted to reconvene therein for claims against the plaintiff in rule which do not constitute any part of the costs Of suit
February 8th, 1909.
March 22, 1909.
Rehearing refused April 30, 1909.
Writ refused by Supreme Court, June 8, 1909.
Motion denied.
ON RULE TO TAX COSTS.
MOORE, J.
Subsequent, to our final decree herein recognizing the Guttuerez heirs to be the owners of and entitled to the possession of certain real property which T. J. Moran had acquired at a tax sale, the former sued out in the Court below a rule against Moran to tax costs. •
For return to that rule Moran averred that pending the main action he had paid certain taxes on the property in dispute as well, as the price for which the property was adjudicated to him. at the tax sale, and he sought by way of reeonvention to recover the amounts alleged to be so paid from the plaintiff in rule.
The lower judge refused to entertain any demand in re-eonvention in such a proceeding and made the rule absolute for the sum of $108 which he found to be the amount due for costs.
Judgment appealed from is affirmed.